DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, species I, claims 1-5, 7-12, 14 and 15, in the reply filed on November 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 13 and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 24, 2022.

Drawings
The drawings (Fig. 1L) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "190" ([0043]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Undefined acronyms/symbols, such as "ASIC" (first occurrence: [0013], line 6). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the disclosure. Appropriate correction is required.

Claim Objections
Claims 10-12, 14 and 15 are objected to because of the following informalities: inconsistent terminologies. Changing "the first and second conductive pillars" to "the first conductive pillar and the second conductive pillar" (claim 10, last line) is suggested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the strip-shaped stacking structure" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether said limitation is the same as or different from "strip-shaped stacking structures", as recited in claim 10, line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10, 12, 14 and 15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Herner et al. (2020/0185411).
As for claim 1, Herner et al. show in Figs. 13-15 and related text a memory device, comprising: 
a word line 110; 
memory cells embedded in and penetrating through the word line; 
source lines 230 electrically connected the memory cells; and 
bit lines 230 (or 5) electrically connected the memory cells.

As for claim 2, Herner et al. show at least one memory cell among the memory cells comprises: 
a source pillar 210 embedded in and penetrating through the word line; 
a drain pillar 220 embedded in and penetrating through the word line; 
an isolation structure 180 embedded in and penetrating through the word line, wherein the source pillar and the drain pillar are spaced apart by the isolation structure, the source pillar is electrically connected to one of the source lines, and the drain pillar is electrically connected to one of the bit lines ([0047]); and 
a channel layer 160 and a charge storage dielectric layer 130/140/150, wherein the channel layer and the charge storage dielectric layer laterally surround the source pillar, the drain pillar and the isolation structure, and the channel layer is spaced apart from the word line by the charge storage dielectric layer.

As for claim 3, Herner et al. show the source pillar is spaced apart from the charge storage dielectric layer by a first contact portion of the channel layer, and the drain pillar is spaced apart from the charge storage dielectric layer by a second contact portion of the channel layer (Fig. 13).

As for claim 4, Herner et al. show the isolation structure is spaced apart from the charge storage dielectric layer by channel portions of the channel layer (Fig. 13). 

As for claims 5 and 14, Herner et al. show the source lines and the bit lines are disposed at a same side of the word line (strip-shaped stacking structures) ([0047], lines 1-6).

As for claim 7, Herner et al. show the channel layer is in contact with sidewalls of the source pillar, sidewalls of the drain pillar and sidewalls of the isolation structure (Fig. 13).

As for claim 8, Herner et al. show an inner sidewall of the charge storage dielectric layer is in contact with the channel layer, and an outer sidewall of the charge storage dielectric layer is in contact with the word line (Fig. 13).

As for claim 10, Herner et al. show in Figs. 13-15 and related text a memory device, comprising: 
strip-shaped stacking structures 90 each comprising conductive lines 100 and dielectric patterns 40 stacked alternately; 
pillar-shaped structures 210/220/180/130/140/150/160 penetrating through the conductive lines and the dielectric patterns of the strip-shaped stacking structure, each of the pillar-shaped structures comprising: 
     a first conductive pillar 210; 
     a second conductive pillar 220; 
     an isolation structure 180 disposed between the first conductive pillar and the second conductive pillar; 
     an oxide semiconductor layer 160 and a charge storage dielectric layer 130/140/150, wherein the oxide semiconductor layer and the charge storage dielectric layer laterally surround the first conductive pillar, the second conductive pillar and the isolation structure, and the charge storage dielectric layer is disposed between the oxide semiconductor layer and one of the strip-shaped stacking structures; and 
signal lines 230/(5) electrically connected to the first and second conductive pillars.

As for claim 11, Herner et al. show the conductive lines serve as gate electrodes of transistors, the first conductive pillars serve as source electrodes of the transistors, and the second conductive pillars serve as drain electrodes of the transistors ([0043]-[0044]; [0048]).

As for claim 12, Herner et al. show the signal lines comprise source lines electrically connected the first conductive pillars and bit lines electrically connected the second conductive pillars ([0047]).

As for claim 15, Herner et al. show each of the strip-shaped stacking structures comprises a staircase configuration, and lower tier conductive lines in the staircase configuration are longer than and extend laterally past endpoints of upper tier conductive lines in the staircase configuration (Fig. 15; [0048]).

Claim(s) 1-4 and 7-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Han et al. (2021/0175253).
As for claim 1, Han et al. show in Figs. 5, 6A, 6B and related text a memory device 2, comprising: 
a word line 122d/124d; 
memory cells MC4/MC8 embedded in and penetrating through the word line; 
source lines GSL1/GSL2 electrically connected the memory cells; and 
bit lines GDL1/GDL2 electrically connected the memory cells.

As for claim 2, Han et al. show at least one memory cell MC4 among the memory cells comprises: 
a source pillar 22a embedded in and penetrating through the word line; 
a drain pillar 24a embedded in and penetrating through the word line; 
an isolation structure 26a embedded in and penetrating through the word line, wherein the source pillar and the drain pillar are spaced apart by the isolation structure, the source pillar is electrically connected to one of the source lines, and the drain pillar is electrically connected to one of the bit lines; and 
a channel layer 322 and a charge storage dielectric layer 312, wherein the channel layer and the charge storage dielectric layer laterally surround the source pillar, the drain pillar and the isolation structure, and the channel layer is spaced apart from the word line by the charge storage dielectric layer (Figs. 5, 6A and 6B).

As for claim 3, Han et al. show the source pillar is spaced apart from the charge storage dielectric layer by a first contact portion of the channel layer, and the drain pillar is spaced apart from the charge storage dielectric layer by a second contact portion of the channel layer (Figs. 5 and 6B).

As for claim 4, Han et al. show the isolation structure is spaced apart from the charge storage dielectric layer by channel portions of the channel layer (Figs. 5 and 6B). 

As for claim 7, Han et al. show the channel layer is in contact with sidewalls of the source pillar, sidewalls of the drain pillar and sidewalls of the isolation structure (Figs. 5 and 6B).

As for claim 8, Han et al. show an inner sidewall of the charge storage dielectric layer is in contact with the channel layer, and an outer sidewall of the charge storage dielectric layer is in contact with the word line (Fig. 5).

As for claim 9, Han et al. show the charge storage dielectric layer comprises a ferroelectric layer ([0048]).

As for claim 10, Han et al. show in Figs. 5, 6A, 6B and related text a memory device 2, comprising: 
strip-shaped stacking structures 12/14 each comprising conductive lines 122a-d/124a-d and dielectric patterns 132a-d/134a-d stacked alternately; 
pillar-shaped structures penetrating through the conductive lines and the dielectric patterns of the strip-shaped stacking structure, each of the pillar-shaped structures comprising: 
     a first conductive pillar; 
     a second conductive pillar; 
     an isolation structure disposed between the first conductive pillar and the second conductive pillar; 
     an oxide semiconductor layer and a charge storage dielectric layer, wherein the oxide semiconductor layer and the charge storage dielectric layer laterally surround the first conductive pillar, the second conductive pillar and the isolation structure, and the charge storage dielectric layer is disposed between the oxide semiconductor layer and one of the strip-shaped stacking structures; and 
signal lines electrically connected to the first and second conductive pillars.

As for claim 11, the conductive lines serve as gate electrodes of transistors, the first conductive pillars serve as source electrodes of the transistors, and the second conductive pillars serve as drain electrodes of the transistors.

As for claim 12, the signal lines comprise source lines electrically connected the first conductive pillars and bit lines electrically connected the second conductive pillars.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner et al. (2020/0185411) in view of Han et al. (2021/0175253).
Herner et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the charge storage dielectric layer comprises a ferroelectric layer.
Han et al. show in Fig. 1 and related text the charge storage dielectric layer 312/314 comprises a ferroelectric layer ([0048]-[0049]; [0058]).
Herner et al. and Han et al. are analogous art because they are directed to a three-dimensional memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Herner et al. with the specified feature(s) of Han et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the charge storage dielectric layer comprising a ferroelectric layer, as taught by Han et al., in Herner et al.'s device, in order to increase speed and reduce power consumption of the device.

Claim(s) 5, 14 and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (2021/0175253) in view of Herner et al. (2020/0185411).
As for claims 5, 14 and 15, Han et al. disclosed substantially the entire claimed invention, as applied to claims 1 and 10, respectively, above, except the source lines and the bit lines are disposed at a same side of the word line (strip-shaped stacking structures) (claims 5 and 14); and each of the strip-shaped stacking structures comprises a staircase configuration, and lower tier conductive lines in the staircase configuration are longer than and extend laterally past endpoints of upper tier conductive lines in the staircase configuration (claim 15).
Herner et al. teach in Figs. 14-15 and related text:
As for claims 5 and 14, the source lines 230 and the bit lines 230 are disposed at a same side of the word line (strip-shaped stacking structures) ([0047], lines 1-6).

As for claim 15, each of the strip-shaped stacking structures comprises a staircase configuration, and lower tier conductive lines in the staircase configuration are longer than and extend laterally past endpoints of upper tier conductive lines in the staircase configuration (Fig. 15).
Han et al. and Herner et al. are analogous art because they are directed to a three-dimensional memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Han et al. with the specified feature(s) of Herner et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include the source lines and the bit lines being disposed at a same side of the word line (strip-shaped stacking structures); and each of the strip-shaped stacking structures comprising a staircase configuration, and lower tier conductive lines in the staircase configuration being longer than and extend laterally past endpoints of upper tier conductive lines in the staircase configuration, as taught by Herner et al., in Han et al.'s device, in order to reduce size and improve the performance of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811